Citation Nr: 0331963	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 50 percent 
disabling.

3.  Eligibility to Dependents' Educational Assistance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda R. Blackmon, Counsel


REMAND

On June 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the examinations 
described below. 

Send the claims folder to the examiners 
for review. 

Fibromyalgia and Low Back  
The veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of all symptoms and 
impairment due to the veteran's service-
connected fibromyalgia and his service-
connected low back disability.   

All testing deemed appropriate should be 
conducted. 

The examiner should detail all current 
manifestations of the veteran's low back 
disability and fibromyalgia, to include 
an assessment of musculoskeletal pain and 
tender points, any associated fatigue, 
stiffness, parasthesias, headache, 
irritable bowel symptoms, depression, 
anxiety and Raynaud's-like symptoms.  The 
examiner should also address whether the 
veteran's symptoms are constant or 
episodic in nature, and should discuss 
whether the veteran is prescribed 
medication for the disability. 

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each of these disabilities as 
to whether the current level of 
disability is reasonably certain to 
continue throughout the life of the 
veteran.   

The underlying rationale for all opinions 
expressed should be clearly set forth in 
the examination report. 

Psychiatric  
The veteran should also be afforded a 
psychiatric examination to determine the 
extent of impairment from his major 
depression.  All manifestations of the 
disability should be identified.   

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected major 
depression.  The examiner should explain 
what the assigned score represents.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
disability, to include whether it renders 
the veteran unemployable.  In addition, 
the examiner should provide an opinion as 
to whether the current level of the 
disability is reasonably certain to 
continue throughout the life of the 
veteran.   

The underlying rationale for all opinions 
expressed should be clearly set forth in 
the examination report. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





